Exhibit 10.14
LEASE AGREEMENT
THIS INDENTURE made as of the 1st day of July, 2010 by and between BAY WAY
PROPERTIES, L.L.C., a limited liability company, located at 3068 Boardwalk
Drive, P.O. Box 5467, Saginaw, Michigan 48603 (Lessor and/or Landlord), and
ROBERTSON HEALTH SERVICES, INC. 3555 Pierce Road, Saginaw, MI 48604 (Lessee
and/or Tenant).

  1.   PREMISES: Lessor, for and in consideration of the rents to be paid by
Lessee, and stipulations hereinafter does hereby lease to Lessee and Lessee
hereby leases from Lessor approximately 5,625 square feet of space, more or
less, located in the building at 4215 Fashion Square Blvd, Suite 3, Saginaw,
Michigan 48603. This Lease includes a right to the nonexclusive use of parking
facilities, sidewalks, and landscaping associated with the building, said
premises are referred to herein at the “Leased Premises”.     2.   TERM: The
original term of this Lease shall be for a period of two (2) years, commencing
on the 1st day of July 2010 and ending June 30, 2012.     3.   RENT: The Lessee
agrees to pay to Lessor as rent for said premises during the term of this Lease
the sum of FIVE THOUSAND FIVE HUNDRED SIXTY-TWO and 50/100 DOLLARS, ($5,562.00)
base rent per month commencing on the first day of the Lease and continuing on a
like day of each and every month thereafter for the entire two (2) year term of
the Lease.         In addition to the base rental set forth above, Lessee shall
also reimburse Lessor for the percentage of the taxes, insurance, maintenance,
utilities, and services as set forth under Paragraph 7 hereof. In the event the
Lessee directly pays any of the expenses under paragraph 7, then any such
expenses shall not be subject to proration in payment as contemplated herein.  
  4.   TAXES: The Lessor shall be responsible to pay all real estate taxes on
the realty, but said taxes shall be added to the expenses set forth in Article 7
hereof. The Lessee shall be responsible to pay any and all personal property
taxes with respect to its personal property which may be located in the leased
premises.     5.   INSURANCE: Lessor shall be responsible to provide and furnish
building insurance in accordance with any requirements deemed appropriate by
Lessor, but said insurance shall be added to the expenses set forth in Article 7
hereof. The Lessee shall be responsible to maintain at its own expense contents
and personal property insurance which will fully insure Lessee from any damages
caused by fire or other casualty.

 

 



--------------------------------------------------------------------------------



 



  6.   MAINTENANCE: Lessee shall at all times keep and maintain in good order
condition, and repair the interior of the Leased Premises, including all
partitions, doors, glass and floor coverings therein, whether installed or owned
by Lessor or Lessee (reasonable wear and tear, fire or other casualty loss
covered by fire and extended coverage insurance and environmental conditions and
violations of laws, ordinances or regulations existing at the time of the
commencement of the original lease term excepted), but Lessee’s maintenance
obligation under this sentence shall not include the roof, foundations, or
structural portion of the floors and walls or other structural elements of the
Leased Premises, not shall it include plumbing and/or window repairs (except
window and/or plumbing conditions caused by Lessee or its invitees), mechanical
or electrical systems of fixtures. Lessor shall at all times keep and maintain
in good order, condition and repair the roof, foundation, structural portion of
the floors and walls and other structural elements of the property, and the
plumbing, mechanical and electrical systems and fixtures and anything else which
is not expressly set forth as Lessee’s obligation under this Lease. Lessor
warrants that the Lease Premises, including the building located thereon, will
comply with all laws, codes, regulations and ordinances which are applicable as
of the commencement of the original term hereof and Lessor agrees to correct and
indemnify and hold harmless from any such violations which exist or arise during
the term hereof, at its expense. Should Lessor or Lessee refuse or neglect to
repair or maintain as required herein after reasonable notice of not less than
7 days duration, the other party hereto may undertake any such repairs and
maintenance and, upon completion thereof; the defaulting party shall pay the
cost for making such repairs and maintenance upon presentation of bills thereof.
    7.   UTILITIES, SERVICES AND PASS-THROUGH EXPENSES: So long as Lessee shall
not be in default under the terms of this Lease, Lessor shall pay the taxes,
insurance and shall furnish the Leased Premises with water, heat,
air-conditioning, electricity, sewage, snow removal, lawn care and refuse
removal service. Such utilities shall be provided in a manner which is the same
as customarily provided in similar office buildings in the Saginaw metropolitan
area. Lessee shall pay its percentage share of all such charges, except utility
charges which are metered direct to Lessee, which shall be the sole
responsibility of Lessee to pay. Lessee shall pay its percentage share of all
charges for the following expenses: all real estate taxes, insurance, water,
sewer, lawn care, snow plowing, janitorial for any common areas and garbage
expenses which are supplied by Lessor. Lessor shall estimate the cost of the
above charges in January of each year, which estimate shall be premised on the
expenses for the prior year as presented to Tenant, and Tenant shall thereafter
pay said estimate monthly. At the end of each calendar year, Landlord shall
present Tenant with an accounting for all properly reimbursable utility and
service charges incurred by Landlord during such year. Any excess or reduced
payments shall be adjusted and paid between the parties. Tenant shall have the
right to audit Landlord’s books and records regarding all expenses relating to
the building. If any utilities are metered direct to the Leased Premises, then
the bills for the same shall be paid directly by Tenant.

 

- 2 -



--------------------------------------------------------------------------------



 



  8.   USE OF PREMISES: Lessee agrees that it will use the Leased Premises for
lawful office purposes or any lawful purpose related to its business as
permitted by applicable zoning regulations. Lessee shall in its use comply with
all applicable laws, ordinances, rules, orders, regulations and requirements of
Federal, Sate and City governments regulating the use by Lessee of the Premises
and further covenants and agrees not to user the Leased Premises for illegal
purposes.     9.   SIGNAGE: Lessee shall not erect display or affix any shade,
awning, fence, antenna or any device of structure whatsoever to, upon or above
the Leased Premises nor upon any building constituting a portion of the Leased
Premises, nor upon the exterior walls or roof thereof without, in each instance,
the consent of Lessor first obtained in writing. Consent of Lessor shall not be
unreasonably withheld.     10.   ALTERATIONS: Lessee shall not make or cause to
be made any structural alterations, additions or improvements without first
obtaining the Lessor’s consent in writing.     11.   LIENS AND OBLIGATIONS:
Lessee shall not create or permit others to create any lien or obligations
against Lessor or the Leased Premises by reason of making repairs or installing
material, fixtures or equipment or otherwise.     12.   COVENANTS TO HOLD
HARMLESS: Lessee agrees to indemnify and save harmless Lessor against and from
any and all claims, damages, costs and expenses, including reasonable attorneys
fees arising from unlawful use of the Leased Premises by Lessee or from any
breach or default by Lessee in the performance of any covenant or agreement to
be performed by Lessee pursuant to the terms of the Lease, or from any negligent
act or omission of Lessee’s agents, contractors, servants or employees in or
about the Leased Premises. Lessor agrees to indemnify and save harmless Lessee
against and from any and all claims, damages, costs and expenses, including
reasonable attorney’s fees arising from and breach or default by Lessor in the
performance of any covenant or agreement to be performed by Lessor pursuant to
the terms of the Lease or from any negligent act or omission of Lessor, its
agents, contractors, servants or employees in or about the Leased Premises or
elsewhere in the Professional Building or adjacent land.     13.   WAIVER OF
SUBROGATION: Lessor and Lessee shall not be liable to the other or anyone
claiming through or under them by way of subrogation or otherwise for damage to
persons or property sustained by the other party hereto or such other party’s
employees, agents, servants, invitees and customers and resulting from the
condition of the buildings included in the Leased Premises, the Leased Premises
proper, or any equipment of appurtenances thereto, or resulting from any
accident or occurrence in or about said building or the Leased Premises, or
resulting directly or indirectly from any act or neglect of any other person.

 

- 3 -



--------------------------------------------------------------------------------



 



  14.   DESTRUCTION OF LEASED PREMISES: If the Leased Premises are damaged or
partially destroyed by fire or other casualty to the extent of less than 1/4 of
the then cost of replacement thereof above foundation, the Lessor shall repair
such damage as quickly as is practicable and such repair shall be completed not
more than 90 days after the event. In such case, this Lease shall not be
terminated, but the rent shall be abated proportionately for such portion of the
Leased Premises as are not reasonably usable during the period in which repairs
are being made. If the Leased Premises are so destroyed or damaged to the extent
of 1/4 of more of the then replacement cost thereof, then Lessor may elect not
to repair or rebuild by giving notice in writing terminating this Lease within
30 days after the event, in which case this Lease shall be terminated as of the
date of such notice. If such damage or partial destruction renders 1/4 or more
of the premises untenantable, all rent hereunder shall abate until the Leased
Premises have been restored and rendered tenantable effective as of the date of
such damage or partial destruction. If such damage or partial destruction
renders the premises untenantable only in part, the rent shall abate
proportionately as to the portion of the premises rendered untenantable. If
Lessor shall undertake to restore or repair the Leased Premises, it shall
initiate and pursue the necessary work with all reasonable dispatch in a manner
consistent with sound construction methods and in accordance with plans and
specifications acceptable to Tenant.         Notwithstanding the foregoing, if
damage or destruction renders more than 1/4 of the premises untenantable, Lessee
may, in its sole discretion, declare this Lease terminated, in which case
Lessee’s obligations shall be deemed terminated upon Lessee providing written
notice of termination of Lessor, as provided in Paragraph 27.     15.  
ASSIGNMENT OR SUBLETTING: Lessee shall not assign, mortgage, pledge, sell or in
any manner transfer this Lease or any estate or interest hereunder and shall not
sublet the Leased Premises or any part or parts thereof, without the previous
written consent of Lessor in each instance, which consent shall not be
unreasonably withheld, delayed, conditioned or denied. Lessor’s right to assign
this Lease is and shall remain absolute and unqualified; provided assignee has
credit worthiness equal to or greater than Lessor and provided assignee agrees
to assume all of the lessor’s obligations hereunder. Lessee may, without
Lessor’s consent, assign or sublet to its parent corporation, its subsidiaries
and affiliates, but Lessee shall continue to be liable as an original party to
the Lease. Lessee may, without seeking approval or consent of Lessor, assign or
transfer its rights in the Leased premises to any entity resulting from a merger
or consolidation with Lessee or from an acquisition of the stock of Lessee, or
to any entity which purchases or succeeds to the business and/or assets of
Lessee. Lessor agrees that is shall have no right to terminate the Lease upon
the assignment, mortgage, pledge, sale, or other transfer by Lessee of this
Lease or of any estate or interest hereunder as permitted above.

 

- 4 -



--------------------------------------------------------------------------------



 



  16.   RENT DEFAULTS: If Lessee defaults in the payment of any installments of
rents when due or fails to make timely payments of any other sums due to Lessor
hereunder, Lessor shall have the right to terminate this Lease and/or to proceed
under Paragraph 18 hereunder if such default or failure to pay has not been
cured by Lessee after 10 days written notice of default or failure to pay
hereunder. In the event Lessor shall elect to terminate the Lease, Lessee shall
not be released from any liability for rent hereunder prior to the date of
termination by reason of Lessor’s lawful repossession of the Leased Premises or
by Lessor’s taking of any other legal proceedings available to them upon such
default, nor shall such termination of this Lease release Lessee from continued
liability for the payment of rents due and payable prior to the date of
termination.     17.   OTHER DEFAULTS: If Lessee shall default in any of the
terms or provisions of the Lease other than payment of rent or other sum
required to be paid to Lessor hereunder, Lessor may forward written notice of
such default to the Lessee and Lessee agrees that if it be in default as set
forth in such notice it shall cure such default within 30 days after such notice
(or in the event such default is of such a character as to require more than
30 days to cure, the Lessee shall use due diligence to cure such default). If,
however, after due notice to Lessee to cure the same, Lessee shall refuse to
cure or make good any such default, Lessor may, at its option, terminate this
Lease. Failure to give notice of any default shall not be deemed to be a waiver
thereof nor consent to the continuation thereof. Lessor shall, in addition to
any remedies provided herein, be entitled to all of the remedies of Paragraph 18
hereof.     18.   RE-ENTRY BY LESSOR and CONTINUED LIABILITY FOR RENT: If Lessee
abandons or vacates the Leased Premises before the end of the term of this Lease
or suffers any installment or rent or other payment to be in arrears or neglects
or fails to keep or perform any of the provisions or terms of this Lease on the
part of Lessee to keep and perform, and fails to cure the default prior to
expiration of applicable grace periods, Lessor may, to the extent permitted by
law, after notice as herein provided, terminate this Lease and/or enter said
premises and remove any signs of said Lessee and relet the same as Lessor may
see fit, without thereby voiding or terminating this Lease. If a sufficient sum
is not realized from such

 

- 5 -



--------------------------------------------------------------------------------



 



      reletting to equal the total rent stipulated to be paid by Lessee under
the provisions of this Lease, the Lessee shall pay said deficiency during each
month during the entire term, on demand; it being expressly agreed that no
surrender of the demised promises and no lawful action taken on the part of the
Lessor to repossess itself as of its former estate, shall release or relieve
Lessee of its continued liability for the payment of rent unless such release be
evidenced by written consent to Lessee from Lessor. Lessee shall also, on
demand, pay the reasonable and necessary expenses of such reletting, plus
Lessor’s reasonable and necessary costs for remodeling such premises for
reletting purposes (such costs to be limited to remodeling costs to return the
premises to its condition at the time of commencement of the original term
hereof, reasonable wear and tear, fire and other casualty losses covered by
insurance, maintenance and repair obligations of Lessor and environmental
conditions or violations of laws, ordinances and regulations existing at the
time of commencement of the original Lease term excepted), plus reasonable
attorneys fees incurred by Lessor in connections with such re-entry and
reletting. Following an uncured Tenant default, landlord shall have an
affirmative duty to use best efforts to mitigate damages.     19.   RIGHTS
CUMULATIVE: All rights and remedies of Lessor and Lessee herein enumerated shall
be cumulative and none shall exclude any other right or remedy allowed by law,
and said rights and remedies may be exercised and enforced concurrently and
whenever and as often as occasion therefore arises.     20.   SURRENDER: On the
last day of the term of this Lease or upon the earlier termination thereof for
any reason, Lessee shall peaceably and quietly surrender the Leased Premises in
good order, condition and repair, except for reasonable wear and tear, fire or
other casualty loss covered by fire and extended coverage insurance, maintenance
and repair obligations of Lessor and environmental conditions or violations of
laws, ordinances and regulations existing at the time of commencement of the
original Lease term, and shall surrender all keys to the Leased Premises to
Lessor at the place then fixed for the payment of rent. All alterations,
additions, improvements and fixtures (other than those enumerated hereafter in
the paragraph) which may be made or installed by Lessor upon the Leased Premises
shall become the property of premises as part thereof, without disturbance,
molestation or injury at the termination of the term of this Lease, whether by
the lapse of time or otherwise, all without compensation or credit to Lessee. At
any time prior to surrender of the premise Lessee may, if not then in default,
remove all trade fixtures, light fixtures, signs and other improvements
installed by Lessee at Lessee’s expense. If, prior to surrender of the premises,
Lessor so directs by written notice to Lessee, Lessee shall repair any damage
occasioned by such removals and, if Lessee fails to do so without delay, Lessor
may repair such damage and Lessee will reimburse Lessor for the cost of said
repair. Any personal property not removed from the Leased Premises prior to the
surrender thereof shall be deemed abandoned and Lessor shall have the
unqualified right to keep, destroy, or dispose of same.

 

- 6 -



--------------------------------------------------------------------------------



 



  21.   HOLDING OVER: If Lessee continues to occupy the Leased Premises after
the expiration of the Lease term or any extension thereof without the execution
of a new lease, such holding over shall be deemed to constitute a tenancy from
month to month upon the terms and conditions provided herein; provided, however,
if there is a holdover without the consent of Lessor, then the base rental
provided for herein shall be two times (double) the rate that would otherwise be
applicable.     22.   LESSOR’S COVENANT: Upon the observance and performance of
all of the covenants, term and conditions on Lessee’s part to be observed and
performed, including payment of the rents herein provided, Lessee shall
peaceably and quietly hold and enjoy the Leased Premises for the term hereof
without hindrance or interruption by Lessor or any other person or persons
lawfully or equitable claiming by, through or under the Lessor, subject
nevertheless, to the terms and conditions of the Lease.     23.   SUBORDINATION:
Upon request of Lessor, Lessee shall subordinate its rights hereunder to the
lien of any mortgage or other security interest resulting from any method of
financing or refinancing, now or hereafter place upon the Leased Premises or the
land or buildings of which the Leased Premises are a part and to all advances
made or hereafter to be made upon the security thereof; provided, that every
such mortgage or security interest shall contain a provision that the mortgagee
or holder of the security interest shall recognize the validity of this Lease in
the event of Landlord’s default under the terms of its mortgage or financial
agreement. After execution of this Lease, Landlord shall present Tenant with a
subordination, attornment, and non-disturbance agreement in the form and content
acceptable to Tenant, duly executed by all mortgagees.     24.   SALE OF
PROPERTY: Lessor shall have the right at any time to sell or transfer its
interest in the real estate, improvements and buildings of which the Leased
Premises are a part to any person, firm or corporation whatsoever. Any such sale
or transfer shall be subject to this Lease and all Lessor’s covenants and
obligations contained herein shall be binding upon the subsequent owner or
owners thereof and such transferee from Lessor shall in writing assume the
obligations of Lessor hereunder.     25.   OFFSET STATEMENT: Within 10 days
after request therefore by Lessor, Lessee agrees to deliver in recordable form a
certificate to any proposed mortgagee or purchaser or encumbrances, or to the
Lessor, certifying (if such be the case) that this Lease is in full force and
effect and that there are no defenses or offsets thereto, or stating those
exceptions claimed by Lessee.

 

- 7 -



--------------------------------------------------------------------------------



 



  26.   NOTICES TO LESSOR: If it shall become necessary or convenient for Lessee
to serve any notice or communication upon Lessor, such notice or communication
shall be in writing and shall be served personally or shall be served or given
by certified or registered mail or Federal Express addressed to Lessor at 3068
Boardwalk Drive, P. O. Box 5467, Saginaw, MI 48603-0467 or at such other place
as it may designate in writing. If mailed as aforesaid, such notice or
communication shall be deemed to have been served or given two (2) business days
after deposited in the United States mail, certified mail, return receipt
requested, or delivered to Federal Express, addressed as aforesaid with postage
prepaid. Notices may also be provided by facsimile to established fax phone
number by either party herein.     27.   NOTICE TO LESSEE: If it shall become
necessary or convenient for Lessor to serve any notice or communication upon
Lessee, such notice or communication shall be in writing and shall be served
personally or shall be served or given by certified or registered mail or
Federal Express or facsimile addressed to Lessee at the leased premises address
in Saginaw Township, Michigan 48603 or at such other place as Lessee may
designate in writing. If mailed as aforesaid, such notice or communication shall
be deemed to have been served or given two (2) business days after deposited in
the United States mail, certified mail, return receipt requested or delivered to
Federal Express, addressed as aforesaid, with postage prepaid or to be billed to
Lessor.     28.   ACCESS TO PREMISES: Lessor reserved the right to enter upon
the Leased Premises at any time in emergency situations otherwise during normal
business hours for the purpose of inspecting the same or making repair,
additions or alterations, and to exhibit the Leased Premises to prospective
tenants, purchasers, or others. The reasonable exercise by Lessor of any of its
rights under this provision shall not be deemed an eviction or disturbance of
Lessee’s use and possession of the Leased Premises.     29.   CONDEMNATION OF
LEASED PREMISES: If the Leased Premises shall be condemned or taken by eminent
domain by any authority having the right of eminent domain, or purchased by such
authority in lieu of condemnation of said premises, then the term of this Lease
shall cease and terminate as of the date title vests in the condemnor, and all
rents shall be paid up to such date and any unearned rent paid in advance by
Lessee shall be refunded to it, provided, however, Lessee shall thereafter have
no claim against Lessor for the value of any unexpired term of the Lease. Lessee
shall have no interest in any award resulting from any condemnation, except for
such items in the award which may have been installed and paid for by Lessee and
for which items Lessee has not been reimbursed by Lessor and moving expenses and
any other property or interest of Lessee taken by condemnor.

 

- 8 -



--------------------------------------------------------------------------------



 



  30.   ENFORCEMENT OF PROVISIONS: Each party agrees to pay and discharge all
reasonable costs, attorney’s fees and expenses which may be incurred or made by
the prevailing party in enforcing the covenants and agreements of this Lease.  
  31.   RENEWAL OPTION: Lessee may at the end of the term of the original Lease,
exercise the option to renew said Lease at the same rate of rent per month and
all other terms and conditions as the original Lease for one (1) additional two
(2) year period. Lessee to notify Lessor in writing of Lessee’s intention to
exercise such option ninety (90) days prior to the termination date of the
original Lease, and if that notice is not provided then the option herein shall
be deemed void.     32.   BINDING EFFECT: This Lease shall be binding upon and
inure to the benefit of the parties hereto, their heirs, personal
representatives, successors and assigns, except as otherwise specifically
provided.

IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed as
of the 1st day of July, 2010.

             
IN THE PRESENCE OF:
      LESSOR:    
 
           
 
      BAY WAY PROPERTIES, L.L.C.    
 
           
 
           
 
      John W. Wolf    
 
      Managing Partner    
 
           
 
      LESSOR:    
 
           
 
      ROBERTSON HEALTH SERVICES, INC.    
 
           
/s/ Melissa A. Seeger
      /s/ Joel C. Robertson    
 
           
 
      Dr. Joel C. Robertson    
 
      Director of Research    

 

- 9 -